On Petition for Rehearing.
PER CURIAM.
A petition for rehearing, filed herein, calls attention to an alleged oversight on the part of the court in respect of certain indefinite testimony given by the party Thrackston, to the effect that prior to the South Carolina judgment, information came to him through Gittings that Johnston had “transferred a very large portion of his assets to Mr. Gittings as trustee.” This may be regarded as of little importance, since there is nothing to show that Thackston imparted the information to his associates, and it was followed, not only by the statements of Gittings, but by, his sworn testimony in the Bor*690der State Eumber Company Case, to the effect that Johnston had dissipated the stock of the East Fake Eumber Company and was insolvent.
Finding nothing to change our conclusion, the petition for rehearing is accordingly denied, with stay of mandate until the further order of this court.